
	

113 S2118 IS: Executive Needs to Faithfully Observe and Respect Congressional Enactments of the Law Act of 2014
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2118
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. Blunt (for himself, Mr. Cornyn, Mr. Scott, Mr. Moran, Mr. Paul, Mr. Thune, Mr. Vitter, Ms. Murkowski, Mr. Kirk, Mr. Crapo, Mr. Barrasso, Mr. Johanns, Mr. Coburn, Mr. Wicker, Mr. Coats, Mr. Cochran, Mr. Grassley, Mr. Alexander, Ms. Ayotte, Mr. Graham, Mr. Hatch, Mr. Boozman, Mr. Enzi, Mrs. Fischer, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To protect the separation of powers in the Constitution of the United States by ensuring that the
			 President takes care that the laws be faithfully executed, and for other
			 purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Executive Needs to Faithfully Observe and Respect Congressional Enactments of the Law Act of 2014 or the ENFORCE the Law Act of 2014.
		
			2.
			Authorization to bring civil action for violation of the take care clause
			
				(a)
				Authorization(1)In general
					Upon the adoption of a resolution of a House of Congress declaring that the President, the head of
			 any department or agency of the United States, or any other officer or
			 employee of the United States has established or implemented a formal or
			 informal policy, practice, or procedure to refrain from enforcing,
			 applying, following, or administering any provision of a Federal statute,
			 rule, regulation, program, policy, or other law in violation of the
			 requirement that the President take care that the laws be faithfully
			 executed under article II, section 3, clause 5, of the Constitution of the
			 United States, that House may bring a civil action in
			 accordance with subsection (b) (including an action seeking relief under
			 sections
			 2201 and 2202 of title 28, United States Code). A civil action brought
			 under this paragraph may be brought by a single House of Congress or both
			 Houses of Congress jointly, if both Houses have adopted such a resolution.
				
					(2)
					Resolution described
					For the purposes of paragraph (1), the term resolution means only a resolution—
					
						(A)
						the title of which is as follows: Relating to the application of article II, section 3, clause 5, of the Constitution of the United
			 States.;
					
						(B)
						which does not have a preamble; and
					
						(C)
						the matter after the resolving clause of which is as follows: That _______ has failed to meet the requirement of article II, section 3, clause 5, of the
			 Constitution of the United States to take care that a law be faithfully
			 executed, with respect to _________. (the blank spaces being appropriately filled in with the President or the identity of the person
			 acting on behalf
			 of the
			 President, and the administrative action in question described in
			 paragraph (1), respectively).
					
				(b)
				Special rules
				In any civil action brought by the Senate or the House of Representatives under subsection (a)(1)—
				
					(1)
					the civil action—(A)may be filed in a United States district court of competent jurisdiction; and(B)shall be
			 heard by a 3-judge court convened in accordance with section 2284 of title
			 28,
			 United States Code;
					
					(2)
					a final decision in the civil action shall be reviewable only by appeal directly to the Supreme
			 Court of
			 the United States;(3)an appeal described in paragraph (2) shall be taken by the filing of a notice of
			 appeal within 10 days, and the filing of a jurisdictional statement within
			 30 days, of the entry of the final decision; and
				(4)it shall be the duty of the United States district courts and the Supreme Court of the United
			 States to advance on the docket and to expedite to the greatest extent
			 possible
			 the disposition of the civil action and appeal.
				
